The farm bureau sued Kinney for the value of 33 tons of nitrate of soda converted by defendant. Defendant testified that he had bought the soda in good faith from a third person. Carothers, the third person in question, in whose warehouse the soda was stored at the time of the alleged conversion, denied that he had intended to sell plaintiff's soda to defendant, and testified that he had sold only some other fertilizer of his own which was in the same warehouse, and that defendant had carted away plaintiff's soda without his knowledge or consent. But this difference between defendant and Carothers was immaterial; for, although defendant bought for a valuable consideration, in good faith, and without notice of any infirmity in his vendor's title, he got no better title than his vendor had. Bennett v. Brooks, 146 Ala. 490, 41 So. 149; Barrow v. Brent, 202 Ala. 650, 81 So. 669.
The real defense was that plaintiff had caused an intermingling of its soda with other fertilizing material in the warehouse, the property of Carothers, so that its property was incapable of identification and separation, wherefore the whole mass became the property of Carothers, and, through Carothers, vested in defendant. It will be conceded *Page 571 
that, if by reason of plaintiff's willful wrong or culpable negligence its property became mingled in an indistinguishable mass with that of defendant or defendant's vendor, the entire property belonged to defendant or his vendor whose property right was thus invaded. But, if he consented to the confusion no change of property right followed. And, if the goods could be distinguished and separated, no change in property right takes place. Alley v. Adams, 44 Ala. 609; Burns v. Campbell,71 Ala. 271, 288; McClendon v. McKissack, 143 Ala. 188,38 So. 1020; Baer v. Mobile Cooperage Co., 159 Ala. 491, 504,49 So. 92; 12 C. J. p. 491, § 3 et seq. Judge Story, Bailments (8th Ed.) § 40, deduces from the authorities the rule which appellant would apply in this case:
"If the mixture is undistinguishable, and a new ingredient is formed, not capable of a just appreciation and division, according to the original rights of each, then the party who occasions the wrongful mixture must bear the whole loss."
Nothing to the contrary of any of these authorities was said in Dickens v. Dickens, 174 Ala. 345, 56 So. 806, to which appellant refers. So of Lehman, Durr  Co. v. Kelly, 68 Ala. 192, and Leader v. Romano, 208 Ala. 635, 95 So. 7.
The trial court, having these rules of law in mind, gave the general affirmative charge for the plaintiff. In the evidence there appeared two good reasons why error cannot be imputed to that action. The evidence showed without contradiction that a large part at least of the soda stored by plaintiff in the warehouse, whence defendant claimed to have purchased it, had not lost its identity; and, in the second place, what confusion of plaintiff's soda with other fertilizers in the warehouse there may have been was not brought about by any willful wrong or culpable negligence on the part of plaintiff. Indeed, the evidence points strongly to the conclusion that such intermingling as there may have been of a part of the goods of plaintiff and those of defendant or defendant's vendor was produced by defendant when, immediately after his purchase from the warehouseman, he removed the goods to his own warehouse. But we do not place the decision in this case on that fact, for it may be conceded that there was a conflict in the evidence as to whether a part of plaintiff's soda may have been mingled with some of the other fertilizers which defendant's vendor had in his warehouse.
Plaintiff being entitled to the general charge, it cannot be held for error that the court explained to the jury that the amount of the recovery to be awarded to plaintiff was not the amount claimed, but the reasonable market value of whatever amount of plaintiff's nitrate of soda the defendants actually took possession of and carted away from the warehouse where plaintiff had stored it, and that the burden of proof as to that rested upon plaintiff — indeed, it was the duty of the court to instruct the jury in those or equivalent terms.
Likewise, the court having given the general charge for plaintiff, and the jury having returned a verdict in agreement therewith, the refusal of other charges requested by defendant defining plaintiff's right, though requested in what would have been proper terms had the evidence as to plaintiff's right to recover been in conflict, cannot be held for error.
Nor did the court commit reversible error when, after having stated its purpose to give the general charge, it said to the jury:
"If after considering all the evidence, and if you obey the instructions of the court to you, then your verdict would be, We, the jury, find for the plaintiff, and assess the damages at so much."
This statement to the jury, though open, perhaps, to criticism as to the form in which it was cast, amounted to nothing more than the general affirmative charge with hypothesis, for so the court had instructed the jury.
There was no error in the rulings on questions of evidence. What passed in conversation between defendant and Carothers at the time when defendant purchased stuff in the warehouse, whether the whole of it or only so much as belonged to plaintiff, and what it was worth, was wholly immaterial, since it did not purport to affect, nor could in anywise affect, plaintiff's ownership of the nitrate of soda, which, indeed, was not denied.
There is no error.
Affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.